Woodward, J.:
The plaintiff brought his action in Justice’s Court in the village of Union to recover damages alleged to have been sustained by reason of a breach of contract on the part of the defendant in failing to supply the plaintiff with water. Briefly the facts in the case are these: The village of Union in the year 1908 took the necessary steps to purchase the water plant theretofore maintained and operated by the Union Water Company, and the transaction was fully and lawfully consummated, so far as this record shows. Several years prior to this purchase by the defendant the Union Water Company had entered into a contract by the terms of which it supplied water to several families just outside of the corporate limits of the village of Union, in the town of Union. To accomplish this, the Union Water *567Company had extended its mains by adding several hundred feet of one-inch pipe to its four-inch main. A portion of the one-inch main was within the village limits and a portion of it outside, and the plaintiff purchased his property outside of the village limits from one of the parties who had thus been supplied with water through the Union Water Company’s extended main. It is not disputed that the plaintiff, after his purchase, continued to be supplied with water from the Union Water Company, and afterward from the village of Union, and there is no question here that the village of Union purchased all of the property belonging to the Union Water Company, but the defendant contends that this one-inch extension of the four-inch main is a service pipe, and that it does not belong to the defendant to maintain and operate the same, or at least that it owed no such duty to the plaintiff outside of the village limits.
The plaintiff’s particular causes of action grow out of the fact that in December, 1911, he paid to the defendant’s agent the sum of two dollars and fifty cents, this being the prescribed rate for furnishing 7,500 gallons of water for the succeeding six months, with an obligation on the part of the plaintiff to pay twenty-five cents per 1,000 gallons for any water used in excess of said 7,500 gallons, and that the defendant failed to furnish the water for this particular six months, and that a similar transaction occurred in June, 1912, with like failure on the part of the defendant to perform. The plaintiff had judgv ment in the Justice’s Court for sixty dollars. The defendant appealed for a new trial to the County Court. Upon the first trial in the County Court the plaintiff was nonsuited, but on the application of the plaintiff a new trial was granted, and upon the second trial the jury returned a verdict for one hundred and thirty-eight dollars and seventy-five cents damages. Judgment was duly entered and a motion for a new trial denied, and from the judgment and order denying the new trial appeal comes to this court.
The defendant urges in its first point that the court erred in refusing to dismiss the complaint at the opening of the trial on the ground that the action could not be maintained because the plaintiff had failed to comply with the requirements of the Village Law in reference to notice and particularly that he *568had not given the notice required by section 341 of said law. This section, without the eliminations and italics relied upon by the defendant, provides: “No action shall be maintained against the village for damages for a personal injury or an injury to property alleged to have been sustained by reason of the negligence of the village or of any officer, agent or employee thereof, unless the same shall be commenced within one year after the cause of action therefor shall have accrued nor unless a written verified statement of the nature of the claim and of the time and place at which such injury is alleged to have been received shall have been filed with the village clerk within sixty days after the cause of action shall have accrued. An action on such a claim shall not be commenced until the expiration of thirty days after it is presented.” (Consol. Laws, chap. 64 [Laws of 1909, chap. 64], § 341.) Obviously this statutory provision has no relation whatever to an action on contract, such as the plaintiff asserts, and the mere fact that the plaintiff, in a Justice’s Court action, alleges generally in connection with his allegations of breach of contract, that he has “sustained damages to his property, put to great expense for labor and suffered great loss of time and hardship to plaintiff’s damage in the sum of One hundred dollars,” does not bring the case either within the letter or the spirit of the statute. The injuries contemplated by the statute are those arising out of negligent acts on the part of the village or its officers in relation to streets, highways, etc., by which physical injuries are worked to persons or property (Sammons v. City of Gloversville, 175 N. Y. 346, 350), and the effort to bring the present case within the provisions of this section of the Village Law is ingenious rather than commendable. The suggested application of subdivision 21 of section 89 of the Village Law requires no comment.
Equally untenable is the second point, to the effect that the court erred in denying the motion at the close of plaintiff’s case for a nonsuit on the ground that the evidence showed no contract on the part of the defendant to furnish water for any particular period. The evidence established that the village of Union had purchased the plant of a private company, which had previously supplied water to the plaintiff’s predecessor in *569title, and that the village of Union had continued to supply-water; that the village of Union had adopted resolutions fixing the water rates at five dollars per year where not to exceed 15,000 gallons of water was used, with an additional charge of twenty-five cents for each 1,000 gallons in excess of that amount, and that these rates were to he collected in advance for each period of six months. There was -undisputed evidence that the plaintiff had paid the sum of two dollars and fifty cents for each of two periods of six months, and there can be no reasonable question that there was an implied contract to supply the plaintiff with water for each of these six months periods, just as such a contract would have been held to exist with a private company. When a municipality takes to itself the plant of a private water company and undertakes to distribute water for domestic purposes, it occupies exactly the same position as the corporation to whose rights and duties it succeeded in its relations to those with whom it contracts (Oakes Mfg. Co. v. City of New York, 206 N. Y. 221, 228), and it would be absurd to contend that a private water company, fixing its rates payable in advance, and receiving such payment, did not contract to furnish the water during the period for which the payment was made.
We are of the opinion that the defendant has no reason to complain because the court submitted to the jury the question of whether the extension of the four-inch main by the addition of a one-inch pipe extending from within the village to a point outside of the same, was a main, for under the facts as they appear in evidence there can be no reasonable doubt that, as a matter of law, it was a part of the system constructed and maintained by the Union Water Company, and as such was one of the mains for distribution, as distinguished from a service pipe, which merely takes the water from the main to the individual consumer. Whatever might be said of the ruling of the court in reference to the duty of the defendant to keep this one-inch pipe in repair if it was a service pipe, it is clear that under the facts disclosed by the evidence this pipe constituted a part of the property which the village of Union took over from the Union Water Company and the plaintiff had no authority whatever to disturb it in any manner, and *570this court will not assume to limit the control of a municipal corporation over the property which it has acquired from a private corporation discharging a quasi-public function in an action of this character. It may he that it was not bound to maintain this one-inch pipe outside of the village of Union, even though it had the authority to do so under the provisions of section 232 of the Village Law, but, having contracted with the plaintiff to furnish him with water for stated periods, it could not violate these contracts without accepting the legal responsibility therefor any more than its predecessor, the Union Water Company, could have done.
We are of the opinion that the measure of damages adopted was the proper one (Whitehouse v. Staten Island Water Co., 101 App. Div. 112), and that no good reason is suggested why the judgment should not he affirmed.
The judgment and order appealed from should be affirmed, with costs.
All concurred, except Kellogg, J., dissenting.